The only record sent to this court is a peace warrant issued by a justice of the peace against the defendant, and an itemized bill of costs to the amount of one dollar and a half, with the following entry, "Paid by Henry Rouse, one dollar."
"And afterwards, to-wit, at the term of said court, begun and held for the county aforesaid, cometh the said Henry Rouse in his own proper person, and having heard the said warrant read, he joins issue with the state on the matters and things therein charged and specified against him; and the matter being fully heard and tried before the court, it is considered by the court that the defendant pay the costs of the prosecution. From the said judgment, the said Henry Rouse prays an appeal to the supreme court, and it is allowed on his giving bond with Jacob F. Scott as surety". And then follows the appeal bond and the certificate of the clerk, "that the foregoing is a true, full and perfect transcript of the record of said court". This is one of the fruits of cheap litigation.
There is no error. The judgment is affirmed.
No error.                                Affirmed. *Page 683